La Jueza Asociada Señora Fiol Matta
emitió la opinión del Tribunal.
Jorge L. Reyes Rivera, Myriam Carrasquillo y la socie-dad legal de gananciales compuesta por ambos comparecen mediante una petición de certiorari para solicitar la revo-cación, por falta de partes indispensables, de la sentencia dictada por el Tribunal de Primera Instancia que fue con-firmada por el Tribunal de Apelaciones el 19 de mayo de 2000. En esa sentencia —de 29 de diciembre de 1999— el Tribunal de Primera Instancia ordenó la anulación en el Registro de la Propiedad de los asientos provocados por la escritura de compraventa otorgada entre las partes, por determinar que ese negocio fue simulado. Procedemos a resolver si el foro de instancia actuó correctamente al per-mitir que se enmendaran las alegaciones mediante el in-forme de la conferencia con antelación al juicio y si debe-mos revocar la sentencia recurrida por entender que eran partes indispensables en el presente litigio el notario auto-rizante de la escritura de compraventa que el foro de ins-tancia declaró simulada y el Western Federal Savings Bank, acreedor garantizado con hipoteca sobre el inmueble objeto del contrato de compraventa.
!-i
El 25 de agosto de 1995 el recurrido Ángel Luis Romero presentó una demanda de cobro de dinero y reivindicación. En la demanda sólo se incluyeron como demandados a Jorge L. Reyes Rivera, su esposa Myriam Carrasquillo y la sociedad legal de gananciales compuesta por ambos (los peticionarios). Se alegó que los peticionarios le adeudaban a Romero parte de la suma acordada por concepto de la venta de un inmueble y que, por esta razón, esa compra-venta no se había consumado. Romero solicitó que se le ordenara a los peticionarios pagar la cantidad adeudada, los intereses acumulados, las costas del proceso y $10,000 *727de honorarios de abogado. En la alternativa, Romero alegó que era el dueño legítimo de la propiedad en controversia porque el contrato de compraventa no se había consumado y que, por lo tanto, procedía que se le entregara la finca.
El 20 de septiembre de 1995, los peticionarios contesta-ron la demanda. Negaron todas las alegaciones; adujeron como defensa afirmativa que era Romero quien le adeu-daba dinero a los peticionarios y que en la escritura de compraventa el demandante había aceptado haber recibido la totalidad del precio pactado por el referido inmueble.
El 25 de noviembre de 1997, luego del proceso de descu-brimiento de prueba, el Tribunal de Primera Instancia ce-lebró la conferencia con antelación al juicio y aprobó el in-forme que sometieron las partes. Al aprobar el informe, el foro de instancia le permitió al demandante enmendar la demanda para añadir la alegación siguiente:
En la alternativa se alega que la venta realizada entre las partes fue una simulada con el propósito de que se pagasen unas deudas y que posteriormente el título de dominio se pa-saría por los demandados al demandante y este [sic] asumiría el pago de la hipoteca vigente. Los demandados se han negado a devolver el título y se lucran con las rentas que produce el inmueble.
Habiéndose celebrado el juicio en su fondo, el foro de instancia recibió la prueba, sin objeción de la parte deman-dada, sobre esa alegación y determinó que las partes ha-bían llevado a cabo una venta simulada con el propósito de que los peticionarios gestionaran el financiamiento necesa-rio para obtener dinero para pagar las deudas del demandante. El Tribunal de Primera Instancia determinó en su sentencia los hechos que resumimos a continuación.
Romero enfrentó problemas económicos que provocaron el embargo del inmueble. Por su crédito estar afectado, se vio impedido de obtener el financiamiento necesario para pagar sus deudas, por lo que solicitó la ayuda de los peti-cionarios, Reyes y su esposa Myriam Carrasquillo, quien era prima de Romero, para llevar a cabo una venta *728simulada. El 28 de noviembre de 1990 las partes otorgaron la escritura de compraventa Núm. 145 ante el notario José M. Biaggi Junquera. En ésta se hizo constar que el precio de venta de $210,000 se había pagado antes del referido acto. En esa misma fecha y ante el mismo notario, se otorgó la escritura Núm. 146 de constitución de hipoteca sobre el inmueble objeto de la compraventa en garantía del préstamo concedido a los peticionarios. Según el Exhibit III (Loan Settlement Statement) sometido por estipulación de las partes el 29 de noviembre de 1990, el Western Federal Savings Bank (Banco) le concedió a los peticionarios un préstamo hipotecario por $157,000. Con el producto de ese financiamiento, los peticionarios saldaron las deudas de Romero y le entregaron a éste el remanente. Cabe señalar que después de haberse presentado el pleito —el 5 de octu-bre de 1998— los peticionarios refinanciaron la deuda.
En su sentencia, dictada el 29 de diciembre de 1999, el foro de instancia declaró “con lugar” la demanda, deter-minó que la compraventa celebrada entre las partes fue simulada y ordenó “la anulación en el Registro de los asientos que provocó tal escritura, de tal forma que el do-minio del inmueble en ella descrito permanezca inscrito” a favor de Romero. Ordenó, además, que los peticionarios le entregaran a Romero la posesión del inmueble y le ordenó a éste pagar a los peticionarios la suma de $8,603.84 o lo que correspondiera a la diferencia entre las rentas cobra-das y el pago de la hipoteca hasta la entrega del inmueble. Se le impusieron a los peticionarios las costas del proceso y $1,500 en honorarios de abogados, por entender el foro de instancia que fueron temerarios al litigar este pleito. In-conformes con la determinación del Tribunal de Primera Instancia, los peticionarios acudieron al Tribunal de Ape-laciones y éste confirmó la sentencia recurrida. En conse-cuencia, acuden ante este Tribunal para señalar que el foro apelativo erró: (1) al no resolver que se viola el debido pro-ceso de ley cuando se permite enmendar la demanda en el *729informe de conferencia con antelación al juicio; (2) al no resolver que el notario que autorizó la escritura de compra-venta y el banco que era el acreedor hipotecario eran par-tes indispensables; (3) al imponerle honorarios de aboga-dos a la parte demandada, cuando la sentencia dictada obliga a la parte demandante a pagarle a ellos una suma de dinero.
Expedimos el auto de certiorari con el beneficio de la comparecencia de ambas partes. Revocamos la sentencia recurrida por las razones que pasamos a exponer.
h-H H-i
La Regla 37.1 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, que regula los procedimientos de la conferencia con antelación al juicio, dispone como sigue:
En cualquier pleito el tribunal podrá, en el ejercicio de su discreción, ordenar a los abogados de las partes que comparez-can a una conferencia para considerar:
(a) La simplificación de las cuestiones litigiosas.
(b) la necesidad o conveniencia de enmendar las alegaciones.
(f) Cualesquiera otras medidas que puedan facilitar la más pronta determinación del pleito.
El tribunal dictará una orden en que expondrá lo acordado en la conferencia, las enmiendas que se hubieren permitido a las alegaciones y las estipulaciones de las partes en relación con cualesquiera de los asuntos considerados y que limiten las cuestiones litigiosas a ser consideradas en el juicio, a aquellas no resueltas mediante admisiones o estipulaciones de los abo-gados; y dicha orden, una vez dictada, gobernará el curso sub-siguiente del pleito, a menos que sea modificada en el juicio para impedir manifiesta injusticia. (Enfasis suplido.)
Esta regla es consecuencia necesaria del principio básico de nuestro sistema procesal de garantizar una solución justa, rápida y económica de las controversias. Su propósito es simplificar, reducir y hasta evitar el juicio si es posible. J.A. Cuevas Segarra, Tratado de Derecho Procesal *730Civil, San Juan, Pubs. J.T.S., 2000, T. I, pág. 620. Hemos señalado que la conferencia con antelación al juicio le ofrece a las partes la oportunidad para someter al tribunal posibles enmiendas a las alegaciones antes de la vista en su fondo. Ortiz Díaz v. R. & R. Motors Sales Corp., 131 D.P.R. 829, 837 (1992). Además, las enmiendas pueden am-pliar una de las causas de acción alegadas en la demanda original, añadir una o más causas de acción o plantear nuevas teorías. Cruz Cora v. UCB/Trans Union P.R. Div., 137 D.P.R. 917, 922 (1995). Un cambio de teoría por sí sólo no es suficiente para denegar el permiso a menos que cause perjuicio al demandado. Cuevas Segarra, op. cit, pág. 317.
Por otro lado, la Regla 13.1 de Procedimiento Civil permite a las partes enmendar sus alegaciones “una vez en cualquier momento antes de habérsele notificado una alegación respondiente ...”. 32 L.P.R.A. Ap. III. Posterior a ello sólo se podrá hacer “con permiso del tribunal o mediante el consentimiento por escrito de la parte contraria; y el permiso se concederá liberalmente cuando la justicia así lo requiera”. (Énfasis suplido.) íd.
De ambas reglas se deduce que la decisión de permitir que se enmiéndenlas alegaciones es discrecional del tribunal. Sin embargo, hemos establecido varios criterios para demarcar el ejercicio adecuado de esa discreción. Estos son: (a) el momento en que se solicita la enmienda; (b) el impacto de la solicitud en la pronta adjudicación de la cuestión litigiosa; (c) la razón o ausencia de ella para la demora e inacción original de quien promueve la enmienda; (d) el peijuicio que ésta causaría a la otra parte, y (e) la naturaleza y los méritos intrínsecos de la defensa que se plantea. Epifanio Vidal, Inc. v. Suro, 103 D.P.R. 793, 796 (1975). Por eso, si bien se ha estatuido la liberalidad como parámetro general para la concesión del permiso, no es infinita, sino que está condicionada por un juicioso ejercicio de discreción, que se ponderará según los criterios *731antes mencionados. El principal de éstos es el perjuicio que se le pueda causar a la otra parte al conceder la enmienda:
No [son] permisible [s] enmiendas a la demanda cuando se introducen nuevas y separadas causas de acción o cuando hay incuria, mala fe o propósitos dilatorios, causando perjuicio. (Énfasis suplido.) Cuevas Segarra, op. cit, pág. 321.
En el caso de autos, el demandante enmendó sus alegaciones mediante el informe de la conferencia con antelación al juicio para alegar, como teoría alterna para recuperar el inmueble, que la compraventa celebrada con los peticionarios fue simulada. Según se deduce de la minuta preparada cuando se celebró la conferencia con antelación al juicio, el foro de instancia aprobó ese informe y, por consiguiente, la enmienda solicitada. Cabe señalar que ni del informe ni de la minuta ni del expediente surge que los peticionarios hayan objetado la enmienda propuesta y, mucho menos, que expresaran que ésta les peijudicaba(1)
A la luz de los criterios que el tribunal debió considerar al ejercer su discreción, es forzoso concluir que el foro de instancia no erró al permitir la enmienda solicitada ni violó el debido proceso de ley de los peticionarios. La en-mienda se solicitó en un momento apropiado, si considera-mos que los peticionarios no alegaron peijuicio ni presen-taron objeción alguna, y que uno de los propósitos del informe con antelación al juicio es lograr un juicio justo, evitar dilaciones y considerar la necesidad de enmendar las alegaciones. Además, no se demostró falta de diligencia de parte del demandante ni demoras injustificadas que nos obliguen a intervenir con la discreción del juez de *732instancia. Mediante la enmienda, el demandante alegó que la venta fue simulada, lo cual tuvo el único efecto de incluir una nueva teoría. Según mencionáramos anteriormente, un cambio de teoría por sí sólo no es suficiente para dene-gar una solicitud de enmienda.
El debido proceso de ley “le impone al Estado la obligación de garantizar que la interferencia, con los intereses de libertad y de propiedad del individuo, se haga a través de un procedimiento que en esencia sea justo y equitativo”. C.E.S. U.P.R. v. Gobernador, 137 D.P.R. 83, 109 (1994). En el caso de autos, el juez de instancia actuó dentro del marco de su discreción para garantizar un procedimiento justo. No erró al permitir la enmienda solicitada.
f — i HH I — \
Examinemos ahora si el acreedor hipotecario y el nota-rio que autorizó la escritura de compraventa que el foro de instancia declaró simulada son partes indispensables en el presente litigio.
El mecanismo de acumulación de parte indispensable está regulado por la Regla 16.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la cual dispone:
Las personas que tuvieren un interés común sin cuya pre-sencia no pueda adjudicarse la controversia, se liarán partes y se acumularán como demandantes o demandadas según corresponda. Cuando una persona que deba unirse como de-mandante rehusare hacerlo, podrá unirse como demandada.
Los tratadistas son contestes en que la interpretación de esta regla requiere de un enfoque pragmático, es decir, requiere de una evaluación individual a la luz de las circunstancias particulares que se presentan y no de una fórmula rígida para determinar su aplicación. Por lo tanto, los tribunales tienen que hacer un juicioso análisis *733que considere la determinación de los derechos de un au-sente y las consecuencias de no ser unido como parte en el procedimiento. Es importante determinar si el tribunal po-drá hacer justicia y conceder un remedio final y completo sin afectar los intereses del ausente. 7 Wright and Miller, Federal Practice and Procedure: Civil See. 1601, págs. 9-18 (2001); Cuevas Segarra, op. cit., pág. 368. Cabe señalar que el “interés común” al que se hace referencia en la citada Regla 16.1 no es cualquier interés en el pleito, sino que tiene que ser de tal orden que impida producir un decreto sin afectarlo. Cuevas Segarra, op. cit., pág. 369. Además, el interés afectado tiene que ser real e inmediato, al extremo de impedir que se elabore un decreto adecuado, ya que “[b]ajo la Regla 16.1 una parte indispensable es aquella persona cuyos derechos e intereses podrían quedar destrui-dos o inevitablemente afectados por una sentencia dictada, estando esta persona ausente del litigio”. (Énfasis suplido.) Cuevas Segarra, op. cit., pág. 371.
En diversas ocasiones hemos reiterado que la regla sobre acumulación indispensable de partes tiene el propósito de proteger a la persona que no está presente de los efectos legales de la sentencia y así evitar que se multipliquen los pleitos. Rodríguez Rodríguez v. Moreno Rodríguez, 135 D.RR. 623, 627 (1994). La falta de parte indispensable constituye un planteamiento tan relevante y vital que puede presentarse en cualquier momento, es decir, se puede presentar por primera vez en apelación e, incluso, un tribunal apelativo puede suscitarlo sua sponte, ya que en ausencia de parte indispensable, el tribunal carece de jurisdicción. Además, la omisión de traer a una parte indispensable al pleito constituye una violación al debido proceso de ley que la cobija. Hernández Agosto v. López Nieves, 114 D.P.R. 601, 625 (1983); Rodríguez Rodríguez v. Moreno Rodríguez, supra, pág. 625.
La Regla 16.1, supra, pretende evitar que la persona ausente se vea privada de su propiedad sin un debido *734proceso de ley y busca que el remedio adjudicado sea completo. Rodríguez Rodríguez v. Moreno Rodríguez, supra, pág. 624. Por lo tanto, de reconocerse que está ausente una parte indispensable, debe desestimarse la acción. Sin embargo, esta desestimación no tendrá el efecto de una adjudicación en los méritos con efecto de cosa juzgada. 32 L.P.R.A. Ap. Ill, R. 39.2(c); Banco de la Vivienda v. Carlo Ortiz, 130 D.P.R. 730, 737 (1992).
Aplicando los criterios antes esbozados, concluimos que el notario que autorizó la escritura simulada no es parte indispensable en este litigio. Ello es contrario a la situa-ción del acreedor hipotecario, según explicaremos más adelante. Veamos.
El notario es el custodio de la fe pública notarial y le imparte veracidad, autenticidad y legalidad a los instrumentos públicos y notariales que autoriza. S. Torres Peralta, El Derecho Notarial Puertorriqueño, San Juan, Pubs. STP, Inc., ed. especial 1995, pág. 1.9. Por eso, hemos resuelto que, como tal,
[a]l autorizar un documento presuntivamente da fe pública y asegura que ese documento cumple con todas las formalidades de ley, formal y sustantivamente, que el documento es legal y verdadero, y que se trata de una transacción válida y legítima. In re Feliciano Ruiz, 117 D.P.R. 269, 275 (1986).
En el desempeño de su gestión notarial, el abogado está obligado a cumplir con los deberes que surgen de la ley, los cánones del Código de Ética Profesional y el contrato entre las partes. La inobservancia de esos deberes expone al notario a una posible acción en daños por los perjuicios causados y a nuestra jurisdicción correctiva y disciplinaria. In re Cruz Tollinche, 114 D.P.R. 205, 207 (1983). La responsabilidad civil del notario por los daños que cause la violación de sus deberes notariales se ex-tiende también a terceros que hayan sufrido daños por las actuaciones notariales del funcionario, en su función dual *735de asesoramiento y de instrumentar el documento. Torres Peralta, op. cit., pág. 1.38.
Respecto a la intervención de un notario en un negocio simulado, hemos señalado que
... en tal situación se está atentando contra la propia natu-raleza de lo que la fe notarial y pública representa en una sociedad que ha depositado confianza en manos de dicho funcionario.
[L]a validez de los actos y documentos públicos no puede dejarse al arbitrio de una norma ética débil, y que la partici-pación de un abogado como tal o como notario en negocios simulados es conflictiva con los mejores postulados de con-ducta que deben regir a los miembros de nuestra profesión de abogado y en su consecuencia ello de ordinario constituye su-ficiente base para el desaforo. In re Vélez, 103 D.P.R. 590, 598-599 (1975).
En Deliz et als. v. Igartúa et als., 158 D.P.R. 403 (2003), resolvimos una controversia similar a la que nos ocupa. En ese caso se alegó que el notario que autorizó el testamento impugnado era parte indispensable. La alegación de nulidad se basaba en que el testamento no cumplía con las formalidades requeridas por el Código Civil. Resolvimos lo siguiente:
Somos del criterio que para resolver esa controversia el nota-rio Nolla Amado no resulta ser una “parte indispensable”. [Ello por razón de que e]n cualquier caso de esta naturaleza, en que efectivamente se decrete la nulidad absoluta de un testamento otorgado ante notario, dicha determinación nece-sariamente no conllevaría perjuicio para éste. Podría suceder que el perjudicado por dicha determinación judicial sobre nu-lidad testamentaria no presente acción judicial, en daños y perjuicios, contra dicho notario. Aun si así lo hiciera dicho per-judicado, éste, repetimos, tendría que demostrar que la falta en que incurrió el notario provino de su malicia o negligencia o ignorancia inexcusables. (Énfasis suprimido.) Deliz et als. v. Igartúa et als., supra, pág. 436.
Concluimos, entonces, que el notario no es parte indispensable,
*736... por razón de que el posible peijuicio o lesión, que pueda sufrir dicho notario no es real e inmediato [, siendo el mismo, p]or el contrario, [uno] contingent[e], esto es, supeditadlo] a que ocurran en el futuro una serie de eventos y circunstancias que, necesariamente, no tienen que darse. Deliz et als. v. Igartúa et als., supra, pág. 438.
Resulta evidente que en el caso de autos el notario no es parte indispensable en la acción para anular un contrato por simulación que éste autorizó, pues su interés en esa controversia no es real e inmediato, sino contingente a la consecuencia de la acción instada. El notario autorizante no se verá privado de su derecho al debido proceso de ley por no ser parte en la acción para anular el contrato, ya que su interés aún no se ha concretado y depende, por el contrario, de un sinnúmero de factores que podrán mani-festarse, si acaso, luego de ser final y firme la anulación del contrato por simulación. Incluso, de presentarse una ac-ción disciplinaria o una acción civil contra el notario a raíz de esa determinación, habrá que dilucidar si éste es res-ponsable conforme a la normativa aplicable. Por lo tanto, en el caso de autos el notario no constituye una parte sin cuya presencia “no pued[a] dictarse un decreto final entre las otras partes sin lesionar y afectar radicalmente sus derechos”. Deliz et als. v. Igartúa et als., supra, pág. 433.
Con respecto al banco acreedor hipotecario, la situación es diferente. El contrato de hipoteca, como todo contrato, requiere para su validez que concurran los elementos esenciales de consentimiento, objeto y causa. 31 L.P.R.A. see. 3391. La validez del contrato de hipoteca depende, además, de que se cumplan los requisitos siguientes: (1) que se constituya para asegurar el cumplimiento de una obligación principal; (2) que la cosa hipotecada pertenezca en propiedad al que la hipoteca; (3) que las personas que constituyan la hipoteca tengan la libre disposición de sus bienes o, en caso de no tenerla, se hallen legalmente autorizadas para ello, y (4) que la escritura se inscriba en el Registro de la Propiedad. 31 L.P.R.A. sees. 5001 y 5042.
*737Al respecto, la Ley Hipotecaria y del Registro de la Propiedad dispone:
Son hipotecas voluntarias las convenidas entre partes o im-puestas por disposición del dueño de los bienes o derechos so-bre que se constituyan y únicamente podrán ser establecidas por quienes tengan la libre disposición de dichos bienes o de-rechos o, en caso de no tenerla se hallen autorizados para ello con arreglo a las leyes. 30 L.P.R.A. see. 2601.
Además, requiere que el contrato de hipoteca se haya acordado en escritura pública y que la escritura se haya inscrito en el Registro de la Propiedad. 30 L.P.R.A. see. 2607.
Como sabemos, la hipoteca presupone la existencia de una obligación por la cual, como regla general, el deudor responde con todos sus bienes presentes y futuros. Por lo tanto, el acreedor hipotecario tiene el derecho de hacer efectivo su crédito contra todo el patrimonio del deudor y, además, posee un derecho real sobre un bien determinado que responde de la deuda aunque haya pasado a manos de un tercero. L.R. Rivera Rivera, Derecho Registral Inmobiliario Puertorriqueño, San Juan, Jurídica Editores, 2000, pág. 496.
En el caso de autos, el demandante Romero y los peti-cionarios suscribieron un contrato de compraventa simu-lado, lo cual tiene serias implicaciones para el acreedor hipotecario ausente en el pleito. Este contrató con los peti-cionarios, actuando éstos como dueños de la propiedad hi-potecada como consecuencia de la compraventa simulada. Se trata, según surge de los hechos probados en instancia, de una simulación absoluta que conlleva, no el descubri-miento de otro negocio lícito y verdadero, sino la nulidad absoluta. 31 L.P.R.A. see. 3433; M. Albaladejo, Comenta-rios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1993, T. XVII, Vol. IB, págs. 455-456 y 580. Así lo decretó el foro de instancia. Por consiguiente, el contrato simulado no produjo efectos jurídicos. Díaz García v. *738Aponte Aponte, 125 D.P.R. 1 (1989). Al anularse la compra-venta simulada en este caso, la titularidad del inmueble hipotecado nunca perteneció a los peticionarios y éstos no tenían la facultad de gravarlo. La ausencia de esta facul-tad ciertamente incide en el convenio de garantía hipote-caria y puede afectar el interés del Banco sobre el inmue-ble que garantiza el pago del préstamo. Albaladejo, op. cit, pág. 597; Sentencia del Tribunal Supremo de España de 19 de diciembre de 1964.
Por otro lado, la declaración de la nulidad de un contrato por simulación representa un problema para los acreedores de ambos simuladores, cuyos intereses estarán en riesgo porque
[a] los del vendedor fingido les interesa que el patrimonio de su deudor no se vea disminuido con la pérdida del bien; a los del adquirente fingido les conviene, por el contrario, que el activo de su deudor quede aumentado. Los primeros tienen legitimación para impugnar el negocio por tener interés legí-timo en que la simulación se declare, y los segundos en coadyuvar judicialmente a que se mantenga aquel negocio. L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 9na ed., Madrid, Ed. Tecnos, 1997, Vol. I, pág. 523.
Los derechos del Banco como acreedor de la parte peti-cionaria en este caso indudablemente se verán amenaza-dos al declararse nula la compraventa mediante sentencia válida. El Banco no sólo verá disminuido el patrimonio de su deudor al revertir la titularidad del inmueble al deman-dante, sino que, más importante aún, podría afectarse el derecho real que posee sobre el inmueble en controversia, que garantiza el préstamo concedido a los peticionarios.
A la luz de lo antes expuesto, resulta forzoso concluir que el Western Federal Savings Bank es parte indispensable en este pleito. Ciertamente, al Banco se le privó de su derecho al debido proceso de ley, al no incluírsele como parte en el presente litigio y al pretender declarar como final una sentencia que declaró la nulidad del contrato de *739compraventa y que ordenó la anulación en el Registro de la Propiedad de los asientos provocados por esa escritura. Al Banco, como acreedor hipotecario, debió habérsele dado la oportunidad de defender sus intereses, ya que la sentencia del foro de instancia podía lesionarlos directamente. En estas circunstancias, la falta de incluir al Banco como parte en el presente litigio conlleva la revocación de la sen-tencia recurrida.
IV
Por los fundamentos antes expuestos, revocamos la sen-tencia recurrida y desestimamos la presente acción contra los peticionarios, sin perjuicio. En vista de esta determina-ción, resulta innecesario discutir el cuarto señalamiento de error en que se solicita que revisemos la imposición de ho-norarios de abogados.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez se inhibió.

C1) Además, la evidencia que se presentó en el juicio y que demostró la simula-ción de la compraventa a satisfacción del foro de instancia no se objetó oportunamente. Esto tuvo el efecto de enmendar las alegaciones conforme a lo dis-puesto por la Regla 13.2 de Procedimiento Civil, que dispone:
“Cuando con el consentimiento expreso o implícito de las partes se sometan a juicio cuestiones no suscitadas en las alegaciones, aquéllas se considerarán a todos los efectos como si se hubieran suscitado en las alegaciones.” 32 L.P.R.A. Ap. III.